Motion for leave to appeal dismissed upon the ground that it does not lie, movants previously having moved for leave to appeal to the Court of Appeals from the August 2007 Appellate Division order from which leave to appeal is currently sought (12 NY3d 793 [2009]). Moreover, no motion for leave to appeal would lie to the Court of Appeals from the March 2010 Supreme Court judgment to bring up for review the August 2007 Appellate Division order as movants have appealed that judgment to the Appellate Division and simultaneous appeals do not lie to both the Appellate Division and the Court of Appeals (see Parker v Rogerson, 35 NY2d 751, 753 [1974]).